       Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 1 of 38




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

L. LIN WOOD, JR.,
       Plaintiff,
                        v.
BRAD RAFFENSPERGER, in his official
capacity as Secretary of State of Georgia;
REBECCA N. SULLIVAN, in her official
capacity as Vice Chair of the Georgia State                 Civil Action No.
Election Board; DAVID J. WORLEY, in his                    1:20-cv-04651-SDG
official capacity as a Member of the Georgia
State Election Board; MATTHEW
MASHBURN, in his official capacity as a
Member of the Georgia State Election Board;
and ANH LE, in her official capacity as a
Member of the Georgia State Election Board,
       Defendants.

                             OPINION AND ORDER

      This matter is before the Court on a motion for temporary restraining order

filed by Plaintiff L. Lin Wood, Jr. [ECF 6]. For the following reasons, and with the

benefit of oral argument, Wood’s motion is DENIED.
            Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 2 of 38




I.         BACKGROUND

           On November 3, 2020, the United States conducted a general election for

various federal, state, and local political offices (the General Election).1 However,

the voting process in Georgia began in earnest before that date. On September 15,

2020, local election officials began mailing absentee ballots for the General Election

to eligible voters.2 On October 12, 2020, Georgia’s in-person, early voting period

started.3 This entire process played out amidst the throes of a global health

pandemic caused by the novel coronavirus SARS-CoV-2—colloquially known as

COVID-19. Due in large part to the threat posed by COVID-19, an overwhelming

number of Georgia voters—over 1 million of the 5 million votes cast by November

3—participated in the General Election through the use of absentee ballots.4

           Wood, a registered voter in Fulton County, Georgia, believes Defendants—

the elected officials tasked with conducting elections in the state—performed their

roles in an unconstitutional manner. As such, Wood initiated this action on




1    Elections and Voter Registration Calendars, https://sos.ga.gov/index.php/electi
     ons/elections_and_voter_registration_calendars (last accessed Nov. 19, 2020).
2    Id.
3    Id.
4    ECF 33-2; ECF 33-6; ECF 33-8.
       Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 3 of 38




November 13, 2020, ten days after the conclusion of the General Election.5

On November 16, Wood filed an Amended Complaint, asserting three claims

against Defendants—all in their official capacities—for violation of: the First

Amendment and the Equal Protection Clause of the Fourteenth Amendment

(Count I); the Electors and Elections Clause of the Constitution (Count II); and the

Due Process Clause of the Fourteenth Amendment (Count III).6

      Counts I and II seek extraordinary relief:

             As a result of Defendants’ unauthorized actions and
             disparate treatment of defective absentee ballots, this
             Court should enter an order, declaration, and/or
             injunction that prohibits Defendants from certifying the
             results of the 2020 general election in Georgia on a
             statewide basis.

             Alternatively, this Court should enter an order,
             declaration, and/or injunction prohibiting Defendants
             from certifying the results of the General Election which
             include the tabulation of defective absentee ballots,
             regardless of whether said ballots were cured.

             Alternatively, this Court should enter an order,
             declaration, and/or injunction that the results of the 2020
             general election in Georgia are defective as a result of the
             above-described constitutional violations, and that
             Defendants are required to cure said deficiencies in a
             manner consistent with federal and Georgia law, and


5   ECF 1.
6   ECF 5.
        Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 4 of 38




              without the taint of the procedures described in the
              Litigation Settlement.7

For Count III, Wood requests an order, declaration, and/or injunction requiring

Defendants to perform a myriad of activities, including ordering a second recount

prior to the certification of the election results and permitting monitors designated

by the Republican Party to have special access to observe all election activity.8

       On November 17, 2020, Wood filed an emergency motion for a temporary

restraining order.9 Two sets of parties subsequently sought permission to

intervene as defendants (collectively, the Intervenors): (1) the Democratic Party of

Georgia, Inc. (DPG), DSCC, and DCCC; and (2) the Georgia State Conference of

the NAACP (Georgia NAACP) and Georgia Coalition for the People’s Agenda

(GCPA).10 On November 19, Defendants and Intervenors filed separate responses

in opposition to Wood’s motion for a temporary restraining order.11 The Court

held oral argument on Wood’s motion the same day. At the conclusion of the oral




7    E.g., ECF 5, ¶¶ 81–83, 93–95. The Litigation Settlement—also referred to as the
     Settlement Agreement—is discussed infra in Section I.b.
8    ECF 5, ¶ 106.
9    ECF 6.
10   ECF 8; ECF 22.
11   ECF 31; ECF 34; ECF 39.
       Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 5 of 38




argument, the Court denied Wood’s request for a temporary restraining order.

This Order follows and supplements this Court’s oral ruling.

      a.     Georgia Statutory Law Regarding Absentee Ballots.

      Georgia law authorizes any eligible voter to cast his or her absentee ballot

by mail without providing a reason. O.C.G.A. § 21-2-380(b). To initiate the

absentee-voting process, a prospective voter must submit an application to the

applicable registrar’s or absentee ballot clerk’s office. O.C.G.A. § 21-2-381(a)(1)(A).

Upon receipt of a timely absentee ballot request, a registrar or absentee ballot clerk

must enter the date the office received the application and compare the

prospective voter’s information and signature on the application with the

information and signature on file in the registrar’s or clerk’s office. O.C.G.A. § 21-

2-381(b)(1). If the prospective voter’s eligibility is confirmed, the registrar or clerk

must mail the voter an absentee ballot. O.C.G.A. § 21-2-381(b)(2)(A).

      An absentee voter receives two envelopes along with the absentee ballot;

the completed ballot is placed in the smaller envelope, which is then placed in the

larger envelope, which contains the oath of the elector and a signature line.

O.C.G.A. § 21-2-384(b). Upon receipt of a timely absentee ballot, a registrar or clerk

is required to compare the identifying information and signature provided in the

oath with the information and signature on file in the respective office.
        Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 6 of 38




O.C.G.A. § 21-2-386(a)(1)(B). If the information and signature appear to match, the

registrar or clerk signs his or her name below the voter’s oath. Id. If the information

or signature is missing or does not appear to match, the registrar or clerk is

required to write “Rejected” across the envelope and provide the reason for the

rejection. O.C.G.A. § 21-2-386(a)(1)(C). The board of registrars or absentee ballot

clerk is required to “promptly notify” the elector of the rejection, who then has

until the end of the period for verifying provisional ballots to cure the issue that

resulted in the rejection. Id.

      Secretary of State Raffensperger is “the state’s chief election official.”

O.C.G.A. § 21-2-50(b). See also Ga. Op. Att’y Gen. No. 2005-3 (Apr. 15, 2005)

(“Just as a matter of sheer volume and scope, it is clear that under both the

Constitution and the laws of the State the Secretary is the state official with the

power, duty, and authority to manage the state’s electoral system. No other state

official or entity is assigned the range of responsibilities given to the Secretary of

State in the area of elections.”). In this role, Raffensperger is required to, among

other things, “promulgate rules and regulations so as to obtain uniformity in the

practices and proceedings of superintendents, registrars, deputy registrars, poll

officers, and other officials” and “formulate, adopt, and promulgate such rules and
            Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 7 of 38




regulations, consistent with law, as will be conducive to the fair, legal, and orderly

conduct of primaries and elections.” O.C.G.A. § 21-3-31(1)-(2).

           b.   The Settlement Agreement

           Wood does not challenge the underlying constitutionality of the absentee

ballot framework enacted by the Georgia General Assembly. The genesis of his

claims instead derive from a lawsuit filed over one year ago by the DPG against

Raffensperger, the then-Members of the Georgia State Election Board, and the

then-Members of the Gwinnett County Board of Registration and Elections.12

In that action, the DPG, DSCC, and DCCC challenged several aspects of the

process for rejecting absentee ballots based on a missing or mismatched

signature.13

           On March 6, 2020, the DPG, DSCC, DCCC, Raffensperger, and the Members

of the Georgia State Election Board executed—and filed on the public docket—a

“Compromise Settlement Agreement and Release” (Settlement Agreement).14

As part of the Settlement Agreement, Raffensperger agreed to issue an Official

Election Bulletin containing certain procedures for the review of signatures on


12   Democratic Party of Ga., Inc. v. Raffensperger, 1:19-cv-05028-WMR (ECF 1)
     (Compl.).
13   Id.
14   Id. at ECF 56 (Settlement Agreement).
        Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 8 of 38




absentee ballot envelopes by county election officials for the March 24, 2020

Presidential Primary Election and subsequent General Election. In relevant part,

the procedures stated:

             When reviewing an elector’s signature on the mail-in
             absentee ballot envelope, the registrar or clerk must
             compare the signature on the mail-in absentee ballot
             envelope to each signature contained in such elector’s
             voter registration record in eNet and the elector’s
             signature on the application for the mail-in absentee
             ballot. If the registrar or absentee ballot clerk
             determines that the voter’s signature on the mail-in
             absentee ballot envelope does not match any of the
             voter’s signatures on file in eNet or on the absentee
             ballot application, the registrar or absentee ballot clerk
             must seek review from two other registrars, deputy
             registrars, or absentee ballot clerks. A mail in absentee
             ballot shall not be rejected unless a majority of the
             registrars, deputy registrars, or absentee ballot clerks
             reviewing the signature agree that the signature does
             not match any of the voter’s signatures on file in eNet
             or on the absentee ballot application. If a determination
             is made that the elector’s signature on the mail-in
             absentee ballot envelope does not match any of the
             voter’s signatures on file in eNet or on the absentee ballot
             application, the registrar or absentee ballot clerk shall
             write the names of the three elections officials who
             conducted the signature review across the face of the
             absentee ballot envelope, which shall be in addition to
             writing “Rejected” and the reason for the rejection as
             required under OCGA 21-2-386(a)(1)(C).15




15   Id. (emphasis added).
        Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 9 of 38




No entity or individual sought permission to intervene and challenge the

Settlement Agreement. United States District Judge William M. Ray closed the case

on March 9.16

       c.     The Risk-Limiting Audit

       Georgia law provides procedures for conducting a “risk-limiting audit”

prior to the final certification of an election. O.C.G.A. § 21-2-498. Such an audit

must be “[c]omplete[d] . . . in public view.” O.C.G.A. § 21-2-498(c)(4). And the

State Election Board is “authorized to promulgate rules, regulations, and

procedures to implement and administer” an audit, including “security

procedures to ensure that [the] collection of validly cast ballots is complete,

accurate, and trustworthy throughout the audit.” O.C.G.A. § 21-2-498(d).

See also Ga. Comp. R. & Regs. 183-1-15-.04 (2020).

       On November 11, 2020, Raffensperger announced a statewide risk-limiting

audit (the Audit)—also referred to as a “full hand recount”—of all votes cast in the

contest for President of the United States.17 Every county in Georgia was required

to begin the Audit at 9:00 am on November 13 and finish by 11:59 pm on




16   Id. at ECF 57.
17   ECF 33-1; ECF 33-2; ECF 33-3.
           Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 10 of 38




November 18.18 The statewide election results are set to be certified on

November 20.19 Raffensperger required the Audit to “be open to the public and

the press” and required local election officials to “designate a viewing area from

which members of the public and press may observe the audit for the purpose of

good order and maintaining the integrity of the audit.”20 The two major political

parties—Democratic and Republican—were permitted “the right to have one

properly designated person as a monitor of the audit for each ten audit teams that

are conducting the audit, with a minimum of two designated monitors in each

county per party per room where the audit is being conducted.”21 The designated

monitors were not required to remain in the public viewing areas, but were

required to comply with the rules promulgated by Raffensperger and the local

election officials.22 The Audit process differs from that required by Georgia law for

a recount requested by a unsuccessful candidate following the official certification

of votes. See O.C.G.A. § 21-2-524.




18   Id.
19   Id.
20   ECF 33-4.
21   Id.
22   Id.
       Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 11 of 38




II.    LEGAL STANDARD

       The standard for the issuance of a temporary restraining order and a

preliminary injunction are identical. Windsor v. United States, 379 F. App’x 912,

916–17 (11th Cir. 2010). A preliminary injunction is “an extraordinary remedy.”

Bloedorn v. Grube, 631 F.3d 1218, 1229 (11th Cir. 2011). To obtain the relief he seeks,

Wood must affirmatively demonstrate: “(1) substantial likelihood of success on

the merits; (2) [that] irreparable injury will be suffered unless the injunction issues;

(3) the threatened injury to [him] outweighs whatever damage the proposed

injunction may cause the opposing party; and (4) if issued, the injunction would

not be adverse to the public interest.” McDonald’s Corp. v. Robertson, 147 F.3d 1301,

1306 (11th Cir. 1998). See also Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000)

(“In this Circuit, a preliminary injunction is an extraordinary and drastic remedy

not to be granted unless the movant clearly established the burden of persuasion

as to each of the four prerequisites.”).

III.   DISCUSSION

       Wood’s motion essentially boils down to two overarching claims:

that Defendants violated the Constitution by (1) executing and enforcing the

Settlement Agreement to the extent it requires different procedures than the

Georgia Election Code, and (2) not permitting designated monitors to have certain
       Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 12 of 38




live viewing privileges of the Audit at the county locations. Defendants and

Intervenors posit a number of challenges to Wood’s claims.

      a.     Standing

      As a threshold matter, the Court finds Wood lacks standing to assert these

claims. Article III limits federal courts to the consideration of “Cases” and

“Controversies.” U.S. Const. art. III, § 2, cl. 1. The doctrine of standing “is an

essential and unchanging part of the case-or-controversy requirement of

Article III.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). It is “built on

separation-of-powers principles” and “serves to prevent the judicial process from

being used to usurp the powers of the political branches.” Clapper v. Amnesty Int’l

USA, 568 U.S. 398, 408 (2013). See also Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

(2016) (“[N]o principle is more fundamental to the judiciary’s proper role in our

system of government than the constitutional limitation of federal-court

jurisdiction to actual cases or controversies.”) (quoting Raines v. Byrd, 521 U.S. 811,

818 (1997)). The standing inquiry is threefold: “The litigant must prove (1) an

injury in fact that (2) is fairly traceable to the challenged action of the defendant

and (3) is likely to be redressed by a favorable decision.” Jacobson v. Fla. Sec’y of

State, 974 F.3d 1236, 1245 (11th Cir. 2020) (citing Lujan, 504 U.S. at 561). Wood must

“demonstrate standing for each claim he seeks to press and for each form of relief
       Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 13 of 38




that is sought”—Town of Chester, N.Y. v. Laroe Estates, Inc., 137 S. Ct. 1645, 1650

(2017)—and     shoulders     “the   burden    of   establishing    [each]   element[ ].”

Lujan, 504 U.S. at 561.

      Injury in fact is “the first and foremost of standing’s three elements” and

requires Wood to show that he suffered “an invasion of a legally protected interest

that is concrete and particularized and actual or imminent, not conjectural or

hypothetical.” Spokeo, 136 S. Ct. at 1547–48. To be “particularized,” the alleged

injury “must affect the plaintiff in a personal and individual way.” Lujan, 504 U.S.

at 561 n.1. Wood must demonstrate “a personal stake in the outcome of the

controversy,” as a federal court “is not a forum for generalized grievances.” Gill v.

Whitford, 138 S. Ct. 1916, 1929 (2018). This requires more than a mere “keen interest

in the issue.” Trump v. Hawaii, 138 S. Ct. 2392, 2416 (2018). The alleged injury must

be “distinct from a generally available grievance about government.”

Gill, 138 S. Ct. at 1923. See also id. at 1929 (explaining that a person’s “right to vote

is individual and personal in nature . . . [t]hus [only] voters who allege facts

showing disadvantage to themselves as individuals have standing to sue to

remedy that disadvantage”) (quoting Reynolds v. Sims, 377 U.S. 533, 561 (1964);

Baker v. Carr, 369 U.S. 186, 206 (1962)). Claims premised on allegations that “the

law . . . has not been followed . . . [are] precisely the kind of undifferentiated,
        Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 14 of 38




generalized grievance about the conduct of government . . . [and] quite different

from the sorts of injuries alleged by plaintiffs in voting rights cases where we have

found standing.” Dillard v. Chilton Cnty. Comm’n, 495 F.3d 1324, 1332–33 (11th Cir.

2007) (citing Baker, 369 U.S. at 207–08). See also Lance v. Coffman, 549 U.S. 437, 440–

41 (2007) (“Our refusal to serve as a forum for generalized grievances has a lengthy

pedigree. . . . [A] generalized grievance that is plainly undifferentiated and

common to all members of the public” is not sufficient for standing).

       Wood alleges he has standing because he is “a qualified registered elector

residing in Fulton County, Georgia” who has “made donations to various

Republican candidates on the ballot for the November 3, 2020 elections, and his

interests are aligned with those of the Georgia Republican Party for the purposes

of the instant lawsuit.”23 These allegations fall far short of demonstrating that

Wood has standing to assert these claims.

             i.     The Elections and Electors Clause

       Starting with his claim asserted under the Elections and Electors Clause,

Wood lacks standing as a matter of law. The law is clear: A generalized grievance

regarding a state government’s failure to properly follow the Elections Clause of




23   ECF 5, ¶ 8.
        Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 15 of 38




the Constitution does not confer standing on a private citizen.24 Lance, 549 U.S. at

442; Bognet, 2020 WL 6686120, at *6 (“[P]rivate plaintiffs lack standing to sue for

alleged injuries attributable to a state government’s violations of the Elections

Clause. . . . Their relief would have no more directly benefitted them than the

public at large.”); Dillard, 495 F.3d at 1332–33.

              ii.   Equal Protection

       For his equal protection claim, Wood relies on a theory of vote dilution, i.e.,

because Defendants allegedly did not follow the correct processes, invalid

absentee votes may have been cast and tabulated, thereby diluting Wood’s in-

person vote. But the same prohibition against generalized grievances applies to

equal protection claims. United States v. Hays, 515 U.S. 737, 743 (1995) (“The rule

against generalized grievances applies with as much force in the equal protection

context as in any other.”) Wood does not differentiate his alleged injury from any



24   Although separate constitutional provisions, the Electors Clause and Elections
     Clause share “considerably similarity” and may be interpreted in the same
     manner. Ariz. State Leg. v. Ariz. Indep. Redistricting Comm’n, 576 U.S. 787, 839
     (2015) (Roberts, C.J., dissenting). See also Bognet v. Sec’y Commonwealth of Pa.,
     No. 20-3214, 2020 WL 6686120, at *7 (3d Cir. Nov. 13, 2020) (applying same test
     for standing under both Elections Clause and Electors Clause); Donald J. Trump
     for President, Inc. v. Bullock, No. CV 20-66-H-DLC, 2020 WL 5810556, at *11
     (D. Mont. Sept. 30, 2020) (“As an initial matter, the Court finds no need to
     distinguish between the term ‘Legislature’ as it is used in the Elections Clause
     as opposed to the Electors Clause.”).
       Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 16 of 38




harm felt in precisely the same manner by every Georgia voter. As Wood conceded

during oral argument, under his theory any one of Georgia’s more than seven

million registered voters would have standing to assert these claims. This is a

textbook generalized grievance. Bognet, 2020 WL 6686120, at *12 (“Voter Plaintiffs’

dilution claim is a paradigmatic generalized grievance that cannot support

standing. . . . Put another way, a vote cast by fraud or mailed in by the wrong

person through mistake, or otherwise counted illegally, has a mathematical impact

on the final tally and thus on the proportional effect of every vote, but no single

voter is specifically disadvantaged. Such an alleged dilution is suffered equally by

all voters and is not particularized for standing purposes.”) (internal punctuation

omitted) (collecting cases); Moore v. Circosta, No. 1:20-cv-911, 2020 WL 6063332, a

*14 (M.D.N.C. Oct. 14, 2020) (“[T]he notion that a single person’s vote will be less

valuable as a result of unlawful or invalid ballots being cast is not a concrete and

particularized injury in fact necessary for Article III standing.”). See also Citizens for

Fair Representation v. Padilla, 815 F. App’x 120, 123 (9th Cir. 2020) (dismissing equal

protection claim for lack of standing and stating “the Supreme Court has

consistently held that a plaintiff raising only a generally available grievance . . .

does not state an Article III case or controversy.”).
        Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 17 of 38




              iii.   Due Process

       For the same reasons, Wood also does not have standing to pursue his due

process claim. Wood asserts that various election monitors appointed by the

Republican Party “have been denied the opportunity to be present throughout the

entire Hand Recount, and when allowed to be present, they were denied the

opportunity to observe the Hand Recount in any meaningful way.”25 Yet, Wood

does not allege that he attempted to participate as a designated monitor. Nor does

he allege that, on behalf of the Republican Party, he himself designated monitors

who were ultimately denied access. Wood’s broad objection is that Defendants

failed to conduct the Audit fairly and consistently under Georgia law. This is a

generalized grievance.26 Lance, 549 U.S. at 440–41. See also Nolles v. State Comm. for

Reorganization of Sch. Dists., 524 F.3d 892, 900 (8th Cir. 2008) (voters lacked standing

because substantive due process claim that delay of implementation of new statute




25   ECF 6, at 21.
26   To the extent Wood attempts to rely on a theory of third party standing, the
     Court disagrees; the doctrine is disfavored and Wood has not alleged or
     proven any of the required elements—that (1) he “suffered an injury-in-fact
     that gives [him] a sufficiently concrete interest in the dispute”; (2) he has “a
     close relationship to the third party”; and (3) there is “a hindrance to the third
     party’s ability to protect its own interests.” Aaron Private Clinic Mgmt. LLC v.
     Berry, 912 F.3d 1330, 1339 (11th Cir. 2019) (internal quotation marks omitted).
       Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 18 of 38




until after referendum election violated their right to fair election did not allege

particularized injury).

             iv.    Alignment with Non-Parties

      Wood further points to his status as a donor to the Republican Party whose

interests are aligned with that party and its political candidates to support his

standing argument. But this does not sufficiently differentiate his alleged injury

from that which any voter might have suffered—no matter the party affiliation.

Ostensibly, Wood believes he suffered a particularized injury because his

preferred candidates—to whom he has contributed money—did not prevail in the

General Election. This argument has been squarely rejected by the Eleventh

Circuit. Jacobson, 974 F.3d at 1247 (“A candidate’s electoral loss does not, by itself,

injure those who voted for the candidate. Voters have no judicially enforceable

interest in the outcome of an election. Instead, they have an interest in their ability

to vote and in their vote being given the same weight as any other.”)

(internal citation omitted).

             v.     Lack of Relevant Authorities

      Finally, the Court notes the futility of Wood’s standing argument is

particularly evident in that his sole relied-on authority—Meek v. Metropolitan Dade

County, Florida, 985 F.2d 1471 (11th Cir. 1993)—is no longer good law. The Eleventh
       Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 19 of 38




Circuit expressly abrogated its holding in that case over thirteen years ago. Dillard,

495 F.3d at 1331–32 (“We subsequently upheld Meek’s reasoning against repeated

challenges that it was wrongly decided in light of the Supreme Court’s later

decisions . . . [b]ut it is clear that we can no longer do so in light of the Supreme

Court’s most recent pronouncement on voter standing in Lance.”).

      During oral argument, Wood additionally pointed to Roe v. State of Alabama

by & through Evans, 43 F.3d 574 (11th Cir. 1995), but that case does not support

Wood’s standing argument. For example, two plaintiffs in Roe were candidates for

a political office decided in the challenged election. Id. at 579. Wood is a private

citizen, not a candidate for any elected office. Moreover, the Eleventh Circuit

found particularized harm in the post-election inclusion of absentee ballots that

had been deemed invalid. Id. at 580. Wood here seeks to do the opposite—remove

validly cast absentee ballots after completion of the election.

      In sum, Wood lacks standing to pursue these claims in the first instance.

      b.     The Doctrine of Laches

      Even if the Court found Wood possessed standing to pursue his claims

regarding the Settlement Agreement (Counts I and II), such claims would

nonetheless be barred by the doctrine of laches. To establish laches, Defendants

must show “(1) there was a delay in asserting a right or a claim, (2) the delay was
       Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 20 of 38




not excusable, and (3) the delay caused [them] undue prejudice.” United States v.

Barfield, 396 F.3d 1144, 1150 (11th Cir. 2005). See also Democratic Exec. Comm. of Fla.

v. Lee, 915 F.3d 1312, 1326 (11th Cir. 2019) (“To succeed on a laches claim,

[defendant] must demonstrate that [p]laintiffs inexcusably delayed bringing their

claim and that the delay caused it undue prejudice.”). Courts apply laches in

election cases. E.g., Sanders v. Dooly Cnty., Ga., 245 F.3d 1289, 1291 (11th Cir. 2001)

(“[W]e conclude that the district court did not abuse its discretion in deeming the

claims seeking injunctive relief to be laches-barred.”). See also, e.g., Detroit Unity

Fund v. Whitmer, 819 F. App’x 421, 422 (6th Cir. 2020) (holding district court did

not err in finding that plaintiff’s claims regarding deadline for local ballot

initiatives “barred by laches, considering the unreasonable delay on the part of

[p]laintiffs and the consequent prejudice to [d]efendants”). Cf. Benisek v. Lamone,

138 S. Ct. 1942, 1944 (2018) (“[A] party requesting a preliminary injunction must

generally show reasonable diligence. That is as true in election law cases as

elsewhere.”) (internal citation omitted). Defendants have established each element

of laches.

             i.     Delay

      First, Wood delayed considerably in asserting these claims. On March 6,

2020, the GDP, DSCC, DCCC, and Defendants executed the Settlement
      Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 21 of 38




Agreement, which was entered on the public docket. It has since been in effect for

at least three elections. Nearly eight months later—and after over one million

voters cast their absentee ballots in the General Election—Wood challenges the

terms of the Settlement Agreement as unconstitutional. Wood could have, and

should have, filed his constitutional challenge much sooner than he did, and

certainly not two weeks after the General Election.

            ii.    Excuse

      Nor has Wood articulated any reasonable excuse for his prolonged delay.

Wood failed to submit any evidence explaining why he waited to bring these

claims until the eleventh hour. He instead relies solely on a representation from

his legal counsel during oral argument, without evidence, that Wood did not vote

in any election between the execution of the Settlement Agreement and the

General Election. Even assuming this proffer to be true, it does not provide a

reasonable justification for the delay. Wood’s claims are constitutional challenges

to Defendants’ promulgation authority under state law. If valid, these claims

should not depend on the outcome of any particular election, to wit, whether

Wood’s preferred candidates won or lost. Indeed, Wood’s claims, even assuming

his standing for bringing them could be established, were ripe the moment the

parties executed the Settlement Agreement.
       Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 22 of 38




             iii.   Prejudice

      Finally, Defendants, Intervenors, and the public at large would be

significantly injured if the Court were to excuse Wood’s delay. A bedrock principle

of election law is that “lower federal courts should ordinarily not alter the election

rules on the eve of an election.” Republican Nat’l Comm. v. Democratic Nat’l Comm.,

140 S. Ct. 1205, 1207 (2020) (citing Purcell v. Gonzalez, 549 U.S. 1, 5 (2006)). This is

because a last-minute intervention by a federal court could “result in voter

confusion and consequent incentive to remain away from the polls.” Purcell,

549 U.S. at 4–5. See also Democratic Nat’l Comm. v. Wisc. State Legislature, No. 20A66,

2020 WL 6275871, at *4 (U.S. Oct. 26, 2020) (Kavanaugh, J., concurring in denial of

application to vacate stay) (“The principle [of judicial restraint] also discourages

last-minute litigation and instead encourages litigants to bring any substantial

challenges to election rules ahead of time, in the ordinary litigation process.

For those reasons, among others, this Court has regularly cautioned that a federal

court’s last-minute interference with state election laws is ordinarily

inappropriate.”).

      Underscoring the exceptional nature of his requested relief, Wood’s claims

go much further; rather than changing the rules on the eve of an election, he wants

the rules for the already concluded election declared unconstitutional and over
       Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 23 of 38




one million absentee ballots called into question. Beyond merely causing

confusion, Wood’s requested relief could disenfranchise a substantial portion of

the electorate and erode the public’s confidence in the electoral process.

See Sw. Voter Registration Educ. Project v. Shelley, 344 F.3d 914, 919 (9th Cir. 2003)

(“Interference with impending elections is extraordinary, and interference with an

election after voting has begun is unprecedented.”) (citation omitted);

Arkansas United v. Thurston, No. 5:20-cv-5193, 2020 WL 6472651, at *5 (W.D. Ark.

Nov. 3, 2020) (“[T]he equities do not favor intervention where the election is

already in progress and the requested relief would change the rules of the game

mid-play.”).

      Thus, Wood is not entitled to injunctive relief on Counts I and II for the

additional reason that these claims are barred by the doctrine of laches.

      c.       The Merits of the Request for Injunctive Relief

      Even assuming Wood possessed standing, and assuming Counts I and II are

not barred by laches, the Court nonetheless finds Wood would not be entitled to

the relief he seeks. The Court addresses each required element for a temporary

restraining order in turn.
       Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 24 of 38




             i.     Substantial Likelihood of Success on the Merits

                    1.     Equal Protection (Count I)

      Wood argues the execution and enforcement of the Settlement Agreement

burdens his right to vote in contravention of the Equal Protection Clause because

the agreement sets forth additional voting safeguards not found in the Georgia

Election Code. States retain the power to regulate their own elections. Burdick v.

Takushi, 504 U.S. 428, 433 (1992) (citing U.S. Const. Art. I, § 4, cl. 1). The Supreme

Court has held that:

             Common sense, as well as constitutional law, compels
             the conclusion that government must play an active role
             in structuring elections; as a practical matter, there must
             be a substantial regulation of elections if they are to be
             fair and honest and if some sort of order, rather than
             chaos, is to accompany the democratic processes.

Burdick, 504 U.S. at 433 (citing Storer v. Brown, 415 U.S. 724, 730 (1974)).

      Inevitably, most election laws will “impose some burden upon individual

voters.” Burdick, 504 U.S. at 433. But the Equal Protection Clause only becomes

applicable if “a state either classifies voters in disparate ways . . . or places

restrictions on the right to vote.” Obama for Am. v. Husted, 697 F.3d 423, 428 (6th Cir.

2012). As recently summarized by one federal district court:

             The Supreme Court has identified two theories of voting
             harms prohibited by the Fourteenth Amendment. First,
             the Court has identified a harm caused by debasement or
        Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 25 of 38




             dilution of the weight of a citizen’s vote, also referred to
             [as] vote dilution. . . . Second, the Court has found that
             the Equal Protection Clause is violated where the state,
             having once granted the right to vote on equal terms,
             through later arbitrary and disparate treatment, values
             one person’s vote over that of another.

Moore, 2020 WL 6063332, at *12 (citing Bush v. Gore, 531 U.S. 98, 104–05 (2000);

Reynolds, 377 U.S. at 554). A rationale basis standard of review applies if the

plaintiff alleges “that a state treated him or her differently than similarly situated

voters, without a corresponding burden on the fundamental right to vote.”

Obama for Am., 697 F.3d at 429 (citing McDonald v. Bd. of Election Comm’rs, 394 U.S.

802, 807–09 (1969)). If a fundamental right is implicated, the claim is governed by

the flexible Anderson/Burdick balancing test. Burdick, 504 U.S. at 433–35; Anderson

v. Celebrezze, 460 U.S. 780, 788 (1983).

       Wood’s equal protection claim does not fit within this framework.27 Wood

does not articulate a cognizable harm that invokes the Equal Protection Clause.



27   The Court notes that, in the Amended Complaint, Wood alludes to issues
     caused by Raffensperger’s adoption of Ballot Trax—an electronic interface that
     permits an elector to track his or her ballot as it is being processed [ECF 5,
     ¶¶ 44–46]. Wood also alleges harm in that the Settlement Agreement
     permitted the DPG to submit “additional guidance and training materials” for
     identifying a signature mismatch, which Defendants “agree[d] to consider in
     good faith” [id. ¶ 47; see also ECF 5-1, ¶ 4]. Wood did not address how these
     items violated his constitutional rights—equal protection or otherwise—in
     either his motion or during oral argument. Therefore, the Court need not
        Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 26 of 38




For example, to the extent Wood relies on a theory of disparate treatment, Bush v.

Gore is inapplicable. Defendants applied the Settlement Agreement in a wholly

uniform manner across the entire state.28 In other words, no voter—including

Wood—was treated any differently than any other voter. E.g., Wise v. Circosta, 978

F.3d 93, 100 (4th Cir. 2020); Deutsch v. New York State Bd. of Elections, No. 20 CIV.

8929 (LGS), 2020 WL 6384064, at *6 (S.D.N.Y. Oct. 30, 2020).

       Wood fares no better with a vote dilution argument. According to Wood,

his fundamental right to vote was burdened because the “rules and regulations set

forth in the [Settlement Agreement] created an arbitrary, disparate, and ad hoc

process for processing defective absentee ballots, and for determining which of

such ballots should be ‘rejected,’ contrary to Georgia law.”29 At the starting gate,

the additional safeguards on signature and identification match enacted by

Defendants did not burden Wood’s ability to cast his ballot at all. Wood, according

to his legal counsel during oral argument, did not vote absentee during the




     address them at this stage.
28   Wood concedes as much in the Amended Complaint. See ECF 5, ¶ 25
     (alleging the Settlement Agreement “set[ ] forth different standards to be
     followed by the clerks and registrars in processing absentee ballots in the State
     of Georgia.”) (emphasis added).
29   ECF 6, at 18.
       Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 27 of 38




General Election. And the “burden that [a state’s] signature-match scheme

imposes on the right to vote . . . falls on vote-by-mail and provisional voters’

fundamental right to vote.” Democratic Exec. Comm. of Fla. v. Lee, 915 F.3d 1312,

1319 (11th Cir. 2019).

      This leaves Wood to speculate that, because the Settlement Agreement

required three ballot clerks—as opposed to just one—to review an absentee ballot

before it could be rejected, fewer ballots were ultimately rejected, invalid ballots

were tabulated, and his in-person vote was diluted. In support of this argument,

Wood relies on Baker v. Carr, where the Supreme Court found vote dilution in the

context of apportionment of elected representatives. 369 U.S. at 204–208. But Wood

cannot transmute allegations that state officials violated state law into a claim that

his vote was somehow weighted differently than others. This theory has been

squarely rejected. Bognet, 2020 WL 6686120, at *11 (“[T]he Voter Plaintiffs cannot

analogize their Equal Protection claim to gerrymandering cases in which votes

were weighted differently. Instead, Plaintiffs advance an Equal Protection Clause

argument based solely on state officials’ alleged violation of state law that does not

cause unequal treatment. And if dilution of lawfully cast ballots by the ‘unlawful’

counting of invalidly cast ballots were a true equal-protection problem, then it

would transform every violation of state election law (and, actually, every
           Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 28 of 38




violation of every law) into a potential federal equal-protection claim requiring

scrutiny of the government’s ‘interest’ in failing to do more to stop the illegal

activity. That is not how the Equal Protection Clause works.”).

           Even if Wood’s claim were cognizable in the equal protection framework, it

is not supported by the evidence at this stage. Wood’s argument is that the

procedures in the Settlement Agreement regarding information and signature

match so overwhelmed ballot clerks that the rate of rejection plummeted and, ergo,

invalid ballots were passed over and counted. This argument is belied by the

record; the percentage of absentee ballots rejected for missing or mismatched

information and signature is the exact same for the 2018 election and the General

Election (.15%).30 This is despite a substantial increase in the total number of

absentee ballots submitted by voters during the General Election as compared to

the 2018 election.31

           In sum, there is insubstantial evidence supporting Wood’s equal protection

theory and he has not established a substantial likelihood of success on the merits

as to Count I.




30   ECF 33-6.
31   Id.
        Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 29 of 38




                     2.     Electors and Elections Clauses (Count II)

       In relevant part, the Constitution states: “The Times, Places and Manner of

holding Elections for Senators and Representatives, shall be prescribed in each

State by the Legislature thereof.” U.S. Const. art. I, § 4, cl. 1. This provision—

colloquially known as the Elections Clause—vests authority in the states to

regulate the mechanics of federal elections. Foster v. Love, 522 U.S. 67, 69 (1997).

The “Electors Clause” of the Constitution similarly states that “[e]ach State shall

appoint, in such Manner as the Legislature thereof may direct, a Number of

[Presidential] Electors.” U.S. Const. art. II, § 1, cl. 2.

       Wood argues Defendants violated the Elections and Electors Clauses

because the “procedures set forth in the [Settlement Agreement] for the handling

of defective absentee ballots is not consistent with the laws of the State of Georgia,

and thus, Defendants’ actions . . . exceed their authority.”32 Put another way,

Wood argues Defendants usurped the role of the Georgia General Assembly—and

thereby violated the United States Constitution—by enacting additional

safeguards regarding absentee ballots not found in the Georgia Election Code.

In support, Wood points to Chief Justice Rehnquist’s concurrence in Bush v. Gore,




32   ECF 5, ¶ 90.
        Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 30 of 38




which states that “in a Presidential election the clearly expressed intent of the

legislature must prevail.” 531 U.S. at 120 (Rehnquist, C.J., concurring).

       State legislatures—such as the Georgia General Assembly—possess the

authority to delegate their authority over elections to state officials in conformity

with the Elections and Electors Clauses. Ariz. State Legislature, 576 U.S. at 816

(“The Elections Clause [ ] is not reasonably read to disarm States from adopting

modes of legislation that place the lead rein in the people’s hands . . . it is

characteristic of our federal system that States retain autonomy to establish their

own governmental processes.”). See also Corman v. Torres, 287 F. Supp. 3d 558, 573

(M.D. Pa. 2018) (“The Elections Clause, therefore, affirmatively grants rights to

state legislatures, and under Supreme Court precedent, to other entities to which

a state may, consistent with the Constitution, delegate lawmaking authority.”).

Cf. Bullock, 2020 WL 5810556, at *11 (“A survey of the relevant case law makes clear

that the term ‘Legislature’ as used in the Elections Clause is not confined to a state’s

legislative body.”).

       Recognizing that Secretary Raffensperger is “the state’s chief election

official,”33 the General Assembly enacted legislation permitting him (in his official




33   O.C.G.A. § 21-2-50(b).
        Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 31 of 38




capacity) to “formulate, adopt, and promulgate such rules and regulations,

consistent with law, as will be conducive to the fair, legal, and orderly conduct of

primaries and elections.” O.C.G.A. § 21-2-31(2). The Settlement Agreement is a

manifestation of Secretary Raffensperger’s statutorily granted authority. It does

not override or rewrite state law. It simply adds an additional safeguard to ensure

election security by having more than one individual review an absentee ballot’s

information and signature for accuracy before the ballot is rejected. Wood does not

articulate how the Settlement Agreement is not “consistent with law” other than

it not being a verbatim recitation of the statutory code. Taking Wood’s argument

at face value renders O.C.G.A. § 21-2-31(2) superfluous. A state official—such as

Secretary Raffensperger—could never wield his or her authority to make rules for

conducting elections that had not otherwise already been adopted by the Georgia

General Assembly. The record in this case demonstrates that, if anything,

Defendants’ actions in entering into the Settlement Agreement sought to achieve

consistency among the county election officials in Georgia, which furthers Wood’s

stated goals of conducting “[f]ree, fair, and transparent public elections.”34




34   ECF 5, ¶ 11.
        Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 32 of 38




       Wood has not demonstrated a substantial likelihood of success as to

Count II.

                    3.    Due Process (Count III)

       Under the Fourteenth Amendment, “[n]o State shall . . . deny to any person

within its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV.

The Due Process Clause has two components: procedural and substantive.

DeKalb Stone, Inc. v. Cnty. of DeKalb, Ga., 106 F.3d 956, 959 (11th Cir. 1997).

Wood alleges that Defendants have “fail[ed] . . . to ensure that the Hand Recount

is conducted fairly and in compliance with the Georgia Election Code” by denying

monitors “the opportunity to be present throughout the entire Hand Recount, and

when allowed to be present, they were denied the opportunity to observe the

Hand Recount in any meaningful way.”35 Although not articulated in his

Amended Complaint or motion for temporary restraining order, Wood clarified

during oral argument that he is pursing both a procedural and substantive due

process claim. Each will be addressed in turn.

                          a)    Procedural Due Process

       A procedural due process claim raises two inquires: “(1) whether there

exists a liberty or property interest which has been interfered with by the State and


35   ECF 6, at 20–21.
        Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 33 of 38




(2) whether the procedures attendant upon that deprivation were constitutionally

sufficient.” Richardson v. Texas Sec’y of State, 978 F.3d 220, 229 (5th Cir. 2020)

(citing Kentucky Dep’t of Corr. v. Thompson, 490 U.S. 454, 460 (1989)). The party

invoking the Due Process Clause’s procedural protections bears the “burden . . . of

establishing a cognizable liberty or property interest.” Richardson, 978 F.3d at 229

(citing Wilkinson v. Austin, 545 U.S. 209, 221 (2005)). Wood bases his procedural

due process claim on “a vested interest in being present and having meaningful

access to observe and monitor the electoral process.”36 But Wood does not

articulate how this “vested interest” fits within a recognized, cognizable interest

protected by procedural due process. The Court is not persuaded that the right to

monitor an audit or vote recount is a liberty or property right secured by the

Constitution. For example, the Eleventh Circuit does “assume that the right to vote

is a liberty interest protected by the Due Process Clause.” Jones v. Governor of Fla.,

975 F.3d 1016, 1048 (11th Cir. 2020). But the circuit court has expressly declined to

extend the strictures of procedural due process to “a State’s election procedures.”

New Ga. Project v. Raffensperger, 976 F.3d 1278, 1282 (11th Cir. 2020)

(“The generalized due process argument that the plaintiffs argued for and the




36   ECF 5, ¶ 101.
       Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 34 of 38




district court applied would stretch concepts of due process to their breaking

point.”).

      More specifically, federal courts have rejected the very interest Wood claims

has been violated, i.e., the right to observe the electoral process. See, e.g., Republican

Party of Penn. v. Cortes, 218 F. Supp. 3d 396, 408 (E.D. Pa. 2016) (“[T]here is no

individual constitutional right to serve as a poll watcher . . . but rather the right is

conferred by statute.”); Donald J. Trump for President, Inc. v. Boockvar, No. 2:20-cv-

966, 2020 WL 5997680, at *67 (W.D. Pa. Oct. 10, 2020) (same); Dailey v. Hands, No.

14-423, 2015 WL 1293188, at *5 (S.D. Ala. Mar. 23, 2015) (“[P]oll watching is not a

fundamental right.”); Turner v. Cooper, 583 F. Supp. 1160, 1162 (N.D. Ill. 1983)

(finding no authority “that supports the proposition that [plaintiff] had a first

amendment right to act as a pollwatcher. Indeed, we would suggest that the state

is not constitutionally required to permit pollwatchers for political parties and

candidates to observe the conduct of elections.”). Without such an interest, Wood

cannot establish a substantial likelihood of success on the merits as to his

procedural due process claim.

                           b)     Substantive Due Process

      Wood’s substantive due process claim fares no better. The types of voting

rights covered by the substantive due process clause are considered narrow.
        Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 35 of 38




Curry v. Baker, 802 F.2d 1302, 1314 (11th Cir. 1986). Pursuant to the “functional

structure embodied in the Constitution,” a federal court must not “intervene to

examine the validity of individual ballots or supervise the administrative details

of a local election.” Id. In only “extraordinary circumstances will a challenge to a

state election rise to the level of a constitutional deprivation.” Id. See also Bennett v.

Yoshina, 140 F.3d 1218, 1226 (9th Cir. 1998) (“We have drawn a distinction between

garden variety election irregularities and a pervasive error that undermines the

integrity of the vote. In general, garden variety election irregularities do not violate

the Due Process Clause, even if they control the outcome of the vote or election.”)

(citation and punctuation omitted) (collecting cases); Duncan v. Poythress, 657 F.2d

691, 700 (5th Cir. 1981) (“[T]he due process clause of the fourteenth amendment

prohibits action by state officials which seriously undermine the fundamental

fairness of the electoral process.”). It is well understood that “garden variety”

election disputes, including “the ordinary dispute over the counting and marking

of ballots” do not rise to the level of a constitutional deprivation.37 Curry, 802 F.2d




37   In contrast, as Defendants note, it would be a violation of the constitutional
     rights of the millions of absentee voters who relied on the absentee ballot
     procedures in exercising their right to vote. See e.g. Griffin v. Burns, 570 F.2d
     1065, 1079 (1st Cir. 1978) (finding disenfranchisement of electorate who voted
     by absentee ballot a violation of substantive due process).
       Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 36 of 38




at 1314–15. See also Serpentfoot v. Rome City Comm’n, 426 F. App’x 884, 887 (11th Cir.

2011) (“[Plaintiff’s] allegations show, at most, a single instance of vote dilution and

not an election process that has reached the point of patent and fundamental

unfairness indicative of a due process violation.”).

      Although Wood generally claims fundamental unfairness, and the

declarations and testimony submitted in support of his motion speculate as to

wide-spread impropriety, the actual harm alleged by Wood concerns merely a

“garden variety” election dispute. Wood does not allege unfairness in counting

the ballots; instead, he alleges that select non-party, partisan monitors were not

permitted to observe the Audit in an ideal manner. Wood presents no authority,

and the Court finds none, providing for a right to unrestrained observation or

monitoring of vote counting, recounting, or auditing. Precedent militates against

a finding of a due process violation regarding such an “ordinary dispute over the

counting and marking of ballots.” Gamza v. Aguirre, 619 F.2d 449, 453 (5th Cir.

1980) (“If every state election irregularity were considered a federal constitutional

deprivation, federal courts would adjudicate every state election dispute.”). Wood

has not satisfied his burden of establishing a substantial likelihood of success on

the merits as to his substantive due process claim.
       Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 37 of 38




             ii.   Irreparable Harm

      Because Wood cannot show a likelihood of success on the merits, an

extensive discussion of the remaining factors for the issuance of a temporary

restraining order is unnecessary. Obama for Am., 697 F.3d at 436 (“When a party

seeks a preliminary injunction on the basis of a potential constitutional violation,

the likelihood of success on the merits often will be the determinative factor.”).

See also Bloedorn, 631 F.3d at 1229 (“If [plaintiff] is unable to show a substantial

likelihood of success on the merits, we need not consider the other

requirements.”). Nonetheless, for the second factor, Plaintiffs must show that

“irreparable injury would result if no injunction were issued.” Siegel, 234 F.3d at

1175–76 (“A showing of irreparable injury is the sine qua non of injunctive relief.”).

This factor also weighs in Defendants’ favor. As discussed above, Wood’s

allegations are the quintessential generalized grievance. He has not presented any

evidence demonstrating how he will suffer any particularized harm as a voter or

donor by the denial of this motion. The fact that Wood’s preferred candidates did

not prevail in the General Election—for whom he may have voted or to whom he

may have contributed financially—does not create a legally cognizable harm,

much less an irreparable one. Jacobson, 974 F.3d at 1247.
       Case 1:20-cv-04651-SDG Document 54 Filed 11/20/20 Page 38 of 38




             iii.   Balance of the Equities and Public Interest

      The Court finds that the threatened injury to Defendants as state officials

and the public at large far outweigh any minimal burden on Wood. To reiterate,

Wood seeks an extraordinary remedy: to prevent Georgia’s certification of the

votes cast in the General Election, after millions of people had lawfully cast their

ballots. To interfere with the result of an election that has already concluded would

be unprecedented and harm the public in countless ways. See Sw. Voter Registration

Educ. Project, 344 F.3d at 919; Arkansas United, 2020 WL 6472651, at *5. Granting

injunctive relief here would breed confusion, undermine the public’s trust in the

election, and potentially disenfranchise of over one million Georgia voters.

Viewed in comparison to the lack of any demonstrable harm to Wood, this Court

finds no basis in fact or in law to grant him the relief he seeks.

IV.   CONCLUSION

      Wood’s motion for temporary restraining order [ECF 6] is DENIED.

      SO ORDERED this the 20th day of November 2020.


                                                      Steven D. Grimberg
                                                United States District Court Judge
